DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 11/16/2022. Claims 1, 8 and 17 were amended. No claims were canceled. No new claims were added. Likewise, claims 1-20 remain pending for examination.
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
 
Claim Rejections - 35 USC § 103
Claims 1-4, 6, 8-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Pub.  2018/0177436) in view of Kaldewey (U.S. Patent Application Pub. 2009/0292460) further in view of Kochura et al. (U.S. Patent Application Pub. 20200219620) and still further in view of Moloney et al. (U.S. Patent Application Pub. 2009/0076723).

Regarding claim 8, Chang teaches an apparatus (¶026- ¶028; biomechanical sensing device 110) for managing movement, comprising:
a memory (¶028; data storage, RAN, EEPROM) configured to store instructions; and
a processor (¶028; processor 114) configured to execute the instructions to:
determine a current location of a subject in a monitoring area (¶113; collecting user location information, with ¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems, also see ¶044);
compare the current location to a risk area location in the monitoring area (¶114; method includes collecting location data of user wherein fall risk assessment is based in part on the location… fall risk assessment weighted differently for different locations, also see ¶048; Examiner interprets para. 114 as collected/current user location data is compared to fall risk location data in order to achieve and use such weighting);
determine a likelihood of injury based on a result of the comparison (¶114; fall risk assessment weighted differently for different locations, also see ¶045-¶048); and
generate control information based on the likelihood of injury to the subject (¶121-¶ 122; prediction metric provide suggestions, also see ¶050), wherein the control information is to control activation of a haptic effect in a device worn or carried by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric… device can be worn on waist, pelvis, upper body, shoes, thigh, arms, wrists or head) and wherein the haptic effect corresponds to at least one stimulus that notifies the subject of the potential risk area (¶050; feedback interface 140 provides haptic feedback).
Chang is silent on determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area, on wherein the risk area location comprises an object, the object comprising a mobility risk for the subject. and the haptic effect guiding the subject out of or away from the risk area. Kaldewey from an analogous sensor art teaches the concept of determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area (¶027; Sensors may include devices that gather data from the environment around them…  convert this data into signals and transmit them to other devices such as computers, via a wired or wireless network) The signals may then be transformed by computer processors into corresponding information. In one example embodiment, location sensors associated with users and objects (both stationary and mobile) transmit location signals that enable the tracking of users and objects, respectively. The location sensors may be associated with the mobile systems carried by a user. The location sensors may be either already extant at a site (e.g. embedded in the walls or other services of a facility), or, in other example embodiments, may be introduced by users themselves; Examiner interprets corresponding information as the current location). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the apparatus of Chang with the concept of determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area , as taught by Kaldewey, simply to enable the tracking of users about an environment around them.
Chang and Kaldewey are both silent on wherein the risk area location comprises an object, the object comprising a mobility risk for the subject and the haptic effect guiding the subject out of or away from the risk area. Kochura from an analogous art teaches the concept of comparing the current location to a risk area location in the monitoring area wherein the risk area location comprises an object, the object comprising a mobility risk for the subject (¶045; user's routine environment such a house is mapped and stored in a database and includes the position of objects or features that present potential fall and injury risks within that environment. Example of such potential dangers/objects include stairs, uneven concrete, bathrooms, tubs, stoves, furniture, and fixtures. By monitoring the user's location within the mapped environment, the system 400 can determine if such a potential danger/object is within a specified proximity of the user 401 at any moment). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Chang with the concept of comparing the current location to a risk area location in the monitoring area wherein the risk area location comprises an object, the object comprising a mobility risk for the subject, as taught by Kochura, simply to determine if such a potential danger/object is within a specified proximity of the user at any moment. 
Chang, Kaldewey and Kochura all remain silent on the haptic effect guiding the subject out of or away from the risk area. Moloney from an analogous art teaches a data processing apparatus/method and the concept of guiding the subject out of or away from the risk area (¶044; data processing apparatus 100 may provide haptic feedback to user to lead them in any direction relative to the target location, including away from a target location… may be used to guide a user of the data processing apparatus away from a dangerous area such as a flooded area, a forest fire, and an area exposed to a radiation leak for example). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Chang with the concept of guiding the subject out of or away from the risk area, as taught by Moloney, simply to lead a subject in any direction relative to a target location, including away from a target location.

Regarding claim 9, Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 8, and Chang further teaches wherein the processor is configured to determine the current location by:
accessing layout information corresponding to the monitoring area (¶048; detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk, ¶114; fall risk assessment weighted by different locations, Examiner interprets recognition of the various different locations such as kitchens, bathrooms, and stairs in given space as being equivalent to accessing layout information)
comparing location information corresponding to the one or more location signals to the layout information (¶114; fall risk assessment given different weighting by different locations or the layout of the space; Examiner interprets the weighting by the different recognized locations of kitchens, bathrooms near stairs in given space as comparing locations and their relevance to risks), and
determining the current location of the subject based on a result of the comparison of the location information to the layout information (¶114; fall risk assessment given different weighting by different locations/layout of the space).

Regarding claim 10, Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 8, and Chang further teaches wherein the processor is configured to:
generate at least one of spatial information (Note: feature is optional and not selected by Examiner) or movement information (¶029-¶036; for example, ¶030; multi-point sensing approach wherein inertial measurement units 112 measure motion at multiple points, ¶031; Multiple points of sensing can be used to obtain motion data that provides unique motion information that may be less prevalent or undetectable from just a single sensing point… relative velocities between a set of activity monitor systems can be used to generate particular mobility metrics,  ¶032; inertial measurement unit 112, ¶034- ¶036; processor 114 functions to transform sensor data generated by inertial measurement unit 112 and ¶035-¶036; processor 114 on biomechanics sensing device 110 or the application 150 can perform the biomechanics analysis in real-time or send the raw sensor data or partially processed data to a software application running on a smartphone, computer, home hub, web server or other computer medium for processing.  Remote processing may enable large datasets to be more readily leveraged when analyzing kinematic data).
wherein the spatial information indicates a distance between the current location of the subject and the risk area location (Note: feature is optional and not selected by Examiner) and 
wherein the movement information indicates a direction of movement of the subject and a time of movement of the subject, (direction and time of movement per ¶018; biomechanical sensing platform can automatically and objectively quantify mobility metrics of user... generated through system include gait dynamics (e.g., walking gait dynamics, running gait dynamics, etc.) and an overall activity graph… activity graph preferably a data representation that characterizes different time-based activity states detected for a user over a time period (e.g., during the course of a day… Activity states include classifying activities and events like lying down, sitting down, standing, walking, running, using a walker, using a wheel chair, going up stairs, going 
down stairs, stumbling, falling, being unbalanced, and the like; Examiner interprets movements up & down stairs as directions of movement) or a speed of movement of the subject (¶033-¶034; retrieve data on geolocation, distance covered, elevation changes, land speed, topographical incline at current location, and/or other data); and 
wherein the likelihood of injury is determined based on at least one of the spatial information ((Note: feature is optional and not selected by Examiner) or the movement information (¶039-¶044, see ¶039; biomechanical processing modules 120 of the system function to characterize gait dynamics, a user activity graph, and/or other mobility metrics…biomechanical processing modules can quantify gait dynamics…¶040; biomechanical processing modules related to user activity graph may classify or detect in sensor data various activity states… ¶042; activity states can relate to characteristics or biomechanical quality of an activity… and ¶044; risk analysis model 130 functions to process the mobility metrics and determining a fall risk assessment).

Regarding claim 11, Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 8, and Chang further teaches wherein the control information indicates a time of activation of the haptic actuator (¶050; feedback interface activated in response to different mobility metrics and/or fall risk assessments).

Regarding claim 13, Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 8, and Chang further teaches wherein the risk area location includes a set of stairs (¶048, detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk., and/or ¶114; High risk locations can be locations within the home like the bathroom, stairs, the kitchen, and/or other dangerous locations).

Regarding claim 15, Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 8, and Chang further teaches comprising:
one actuator to generate the at least one stimulus (¶050; feedback interface 140 functions to provide feedback to user… 140 may be integrated with biomechanical sensing device 110, the application 150, and/or any suitable device…feedback interface preferably activated in response to different mobility metrics and/or fall risk assessments.  A feedback interface 140 preferably enables activation of one or more feedback outlets such as a haptic feedback).

Regarding claim 16, Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 15, and Chang further teaches wherein the apparatus is included in a device carried or worn by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric… device can be worn on waist, pelvis, upper body, shoes, thigh, arms, wrists or head).

Regarding claim 17 (Currently amended), Chang teaches a non-transitory computer-readable medium (¶028; data storage, RAN, EEPROM) storing instructions for causing a processor (¶028; processor 114) to: determine a current location of a subject in a monitoring area (¶113; collecting user location information, with ¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems, also see ¶044) by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area; 
compare the current location to a risk area location in the monitoring area (¶114; method includes collecting location data of user wherein fall risk assessment is based in part on the location… fall risk assessment weighted differently for different locations, Examiner interprets para. 114 as collected/current user location data is compared to fall risk location data in order to achieve and use such weighting; also see ¶048), 
 determine a likelihood of injury based on a result of the comparison (¶114; fall risk assessment weighted differently for different locations, also see ¶045-¶048); and 
generate control information based on the likelihood of injury to the subject (¶121-¶ 122; prediction metric provide suggestions, also see ¶050), wherein the control information is configured to control activation of a haptic effect in a device worn or carried by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric… device can be worn on waist, pelvis, upper body, shoes, thigh, arms, wrists or head), the haptic effect corresponding to at least one stimulus that notifies the subject of the potential risk area (¶050; feedback interface 140 provides haptic feedback).
Chang is silent on determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area, on wherein the risk area location comprises an object, the object comprising a mobility risk for the subject. and the haptic effect guiding the subject out of or away from the risk area. Kaldewey from an analogous sensor art teaches the concept of determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area (¶027; Sensors may include devices that gather data from the environment around them…  convert this data into signals and transmit them to other devices such as computers, via a wired or wireless network) The signals may then be transformed by computer processors into corresponding information. In one example embodiment, location sensors associated with users and objects (both stationary and mobile) transmit location signals that enable the tracking of users and objects, respectively. The location sensors may be associated with the mobile systems carried by a user. The location sensors may be either already extant at a site (e.g. embedded in the walls or other services of a facility), or, in other example embodiments, may be introduced by users themselves; Examiner interprets corresponding information as the current location). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the apparatus of Chang with the concept of determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area , as taught by Kaldewey, simply to enable the tracking of users about an environment around them.
Chang and Kaldewey are both silent on wherein the risk area location comprises an object, the object comprising a mobility risk for the subject and the haptic effect guiding the subject out of or away from the risk area. Kochura from an analogous art teaches the concept of comparing the current location to a risk area location in the monitoring area wherein the risk area location comprises an object, the object comprising a mobility risk for the subject (¶045; user's routine environment such a house is mapped and stored in a database and includes the position of objects or features that present potential fall and injury risks within that environment. Example of such potential dangers/objects include stairs, uneven concrete, bathrooms, tubs, stoves, furniture, and fixtures. By monitoring the user's location within the mapped environment, the system 400 can determine if such a potential danger/object is within a specified proximity of the user 401 at any moment). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Chang with the concept of comparing the current location to a risk area location in the monitoring area wherein the risk area location comprises an object, the object comprising a mobility risk for the subject, as taught by Kochura, simply to determine if such a potential danger/object is within a specified proximity of the user at any moment. 
Chang, Kaldewey and Kochura all remain silent on the haptic effect guiding the subject out of or away from the risk area. Moloney from an analogous art teaches a data processing apparatus/method and the concept of guiding the subject out of or away from the risk area (¶044; data processing apparatus 100 may provide haptic feedback to user to lead them in any direction relative to the target location, including away from a target location… may be used to guide a user of the data processing apparatus away from a dangerous area such as a flooded area, a forest fire, and an area exposed to a radiation leak for example). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Chang with the concept of guiding the subject out of or away from the risk area, as taught by Moloney, simply to lead a subject in any direction relative to a target location, including away from a target location.

Regarding claim 18, Chang, Kaldewey, Kochura and Moloney teach the non-transitory computer-readable medium of claim 17, and Chang further teaches wherein the processor is configured to determine the current location by:
accessing layout information corresponding to the monitoring area (¶048; detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk, ¶114; fall risk assessment weighted by different locations, Examiner interprets recognition of the various different locations such as kitchens, bathrooms, and stairs in given space as being equivalent to accessing layout information)
comparing location information corresponding to the one or more location signals to the layout information (¶114; fall risk assessment given different weighting by different locations or the layout of the space; Examiner interprets the weighting by the different recognized locations of kitchens, bathrooms near stairs in given space as comparing locations and their relevance to risks), and
determining the current location of the subject based on a result of the comparison of the location information to the layout information (¶114; fall risk assessment given different weighting by different locations/layout of the space).

Regarding claim 19, Chang, Kaldewey, Kochura and Moloney teach the non-transitory computer-readable medium of claim 17, and Chang further teaches wherein the processor is configured to:
generate at least one of spatial information (Note: feature is optional and not selected by Examiner) or movement information (¶029-¶036; for example, ¶030; multi-point sensing approach wherein inertial measurement units 112 measure motion at multiple points, ¶031; Multiple points of sensing can be used to obtain motion data that provides unique motion information that may be less prevalent or undetectable from just a single sensing point… relative velocities between a set of activity monitor systems can be used to generate particular mobility metrics,  ¶032; inertial measurement unit 112, ¶034- ¶036; processor 114 functions to transform sensor data generated by inertial measurement unit 112 and ¶035-¶036; processor 114 on biomechanics sensing device 110 or the application 150 can perform the biomechanics analysis in real-time or send the raw sensor data or partially processed data to a software application running on a smartphone, computer, home hub, web server or other computer medium for processing.  Remote processing may enable large datasets to be more readily leveraged when analyzing kinematic data).
wherein the spatial information indicates a distance between the current location of the subject and the risk area location (Note: feature is optional and not selected by Examiner) and 
wherein the movement information indicates a direction of movement of the subject and a time of movement of the subject, (direction and time of movement per ¶018; biomechanical sensing platform can automatically and objectively quantify mobility metrics of user... generated through system include gait dynamics (e.g., walking gait dynamics, running gait dynamics, etc.) and an overall activity graph… activity graph preferably a data representation that characterizes different time-based activity states detected for a user over a time period (e.g., during the course of a day… Activity states include classifying activities and events like lying down, sitting down, standing, walking, running, using a walker, using a wheel chair, going up stairs, going 
down stairs, stumbling, falling, being unbalanced, and the like; Examiner interprets movements up & down stairs as directions of movement) or a speed of movement of the subject (¶033-¶034; retrieve data on geolocation, distance covered, elevation changes, land speed, topographical incline at current location, and/or other data); and 
wherein the likelihood of injury is determined based on at least one of the spatial information ((Note: feature is optional and not selected by Examiner) or the movement information (¶039-¶044, see ¶039; biomechanical processing modules 120 of the system function to characterize gait dynamics, a user activity graph, and/or other mobility metrics…biomechanical processing modules can quantify gait dynamics…¶040; biomechanical processing modules related to user activity graph may classify or detect in sensor data various activity states… ¶042; activity states can relate to characteristics or biomechanical quality of an activity… and ¶044; risk analysis model 130 functions to process the mobility metrics and determining a fall risk assessment).

Regarding claim 20, Chang, Kaldewey, Kochura and Moloney teach the non-transitory computer-readable medium of claim 17, and Chang further teaches wherein the control information indicates a time of activation of the haptic actuator (¶050; feedback interface activated in response to different mobility metrics and/or fall risk assessments).

Regarding claim 1 (Currently Amended), Chang teaches a method for managing movement (Figs 1-3 and 7), comprising:
determining a current location of a subject in a monitoring area (¶113; collecting user location information, with ¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems, also see ¶044).
comparing the current location to a risk area location in the monitoring area (¶114; method includes collecting location data of user wherein fall risk assessment is based in part on the location… fall risk assessment can be weighted differently for different locations, Examiner interprets para. 114 as collected/current user location data is compared to fall risk location data in order to achieve and use such weighting; also see ¶048);
determining a likelihood of injury based on a result of the comparison (¶114; fall risk assessment weighted differently for different locations, also see ¶045-¶048); and
generating control information based on the likelihood of injury to the subject (¶121-¶ 122; prediction metric provide suggestions, also see ¶050), wherein the control information is to control activation of a haptic effect in a device worn or carried by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric.  Depending on the specific workout activity, the device can be worn on the waist, pelvis, upper body, shoes, thigh, arms, wrists or head and wherein the haptic effect corresponds to at least one stimulus that notifies the subject of the potential risk area (¶050; feedback interface 140 provides haptic feedback).
Chang is silent on determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area, on wherein the risk area location comprises an object, the object comprising a mobility risk for the subject. and the haptic effect guiding the subject out of or away from the risk area. Kaldewey from an analogous sensor art teaches the concept of determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area (¶027; Sensors may include devices that gather data from the environment around them…  convert this data into signals and transmit them to other devices such as computers, via a wired or wireless network) The signals may then be transformed by computer processors into corresponding information. In one example embodiment, location sensors associated with users and objects (both stationary and mobile) transmit location signals that enable the tracking of users and objects, respectively. The location sensors may be associated with the mobile systems carried by a user. The location sensors may be either already extant at a site (e.g. embedded in the walls or other services of a facility), or, in other example embodiments, may be introduced by users themselves; Examiner interprets corresponding information as the current location). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Chang with the concept of determining a current location of a subject in a monitoring area by receiving one or more location signals from a corresponding number of location sensors in the monitoring area, wherein the corresponding number of location sensors are set at predetermined locations throughout the monitoring area , as taught by Kaldewey, simply to enable the tracking of users about an environment around them.
Chang and Kaldewey are both silent on wherein the risk area location comprises an object, the object comprising a mobility risk for the subject and the haptic effect guiding the subject out of or away from the risk area. Kochura from an analogous art teaches the concept of comparing the current location to a risk area location in the monitoring area wherein the risk area location comprises an object, the object comprising a mobility risk for the subject (¶045; user's routine environment such a house is mapped and stored in a database and includes the position of objects or features that present potential fall and injury risks within that environment. Example of such potential dangers/objects include stairs, uneven concrete, bathrooms, tubs, stoves, furniture, and fixtures. By monitoring the user's location within the mapped environment, the system 400 can determine if such a potential danger/object is within a specified proximity of the user 401 at any moment). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the method of Chang with the concept of comparing the current location to a risk area location in the monitoring area wherein the risk area location comprises an object, the object comprising a mobility risk for the subject, as taught by Kochura, simply to determine if such a potential danger/object is within a specified proximity of the user at any moment. 
Chang, Kaldewey and Kochura all remain silent on the haptic effect guiding the subject out of or away from the risk area. Moloney from an analogous art teaches a data processing apparatus/method and the concept of guiding the subject out of or away from the risk area (¶044; data processing apparatus 100 may provide haptic feedback to user to lead them in any direction relative to the target location, including away from a target location… may be used to guide a user of the data processing apparatus away from a dangerous area such as a flooded area, a forest fire, and an area exposed to a radiation leak for example). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the method of Chang with the concept of guiding the subject out of or away from the risk area, as taught by Moloney, simply to lead a subject in any direction relative to a target location, including away from a target location.

Regarding claim 2 (Currently Amended), Chang, Kaldewey, Kochura and Moloney teach the method of claim 1, and Chang further teaches wherein the processor is configured to determine the current location by:
accessing layout information corresponding to the monitoring area (¶048; detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk, ¶114; fall risk assessment weighted by different locations, Examiner interprets recognition of the various different locations such as kitchens, bathrooms, and stairs in given space as being equivalent to accessing layout information)
comparing location information corresponding to the one or more location signals to the layout information (¶114; fall risk assessment given different weighting by different locations or the layout of the space; Examiner interprets the weighting by the different recognized locations of kitchens, bathrooms near stairs in given space as comparing locations and their relevance to risks), and
determining the current location of the subject based on a result of the comparison of the location information to the layout information (¶114; fall risk assessment given different weighting by different locations/layout of the space).

Regarding claim 3 (Currently Amended), Chang, Kaldewey, Kochura and Moloney teach the method of claim 1, and Chang further teaches wherein the processor is configured to:
generate at least one of spatial information (Note: feature is optional and not selected by Examiner) or movement information (¶029-¶036; for example, ¶030; multi-point sensing approach wherein inertial measurement units 112 measure motion at multiple points, ¶031; Multiple points of sensing can be used to obtain motion data that provides unique motion information that may be less prevalent or undetectable from just a single sensing point… relative velocities between a set of activity monitor systems can be used to generate particular mobility metrics,  ¶032; inertial measurement unit 112, ¶034- ¶036; processor 114 functions to transform sensor data generated by inertial measurement unit 112 and ¶035-¶036; processor 114 on biomechanics sensing device 110 or the application 150 can perform the biomechanics analysis in real-time or send the raw sensor data or partially processed data to a software application running on a smartphone, computer, home hub, web server or other computer medium for processing.  Remote processing may enable large datasets to be more readily leveraged when analyzing kinematic data).
wherein the spatial information indicates a distance between the current location of the subject and the risk area location (Note: feature is optional and not selected by Examiner) and 
wherein the movement information indicates a direction of movement of the subject and a time of movement of the subject, (direction and time of movement per ¶018; biomechanical sensing platform can automatically and objectively quantify mobility metrics of user... generated through system include gait dynamics (e.g., walking gait dynamics, running gait dynamics, etc.) and an overall activity graph… activity graph preferably a data representation that characterizes different time-based activity states detected for a user over a time period (e.g., during the course of a day… Activity states include classifying activities and events like lying down, sitting down, standing, walking, running, using a walker, using a wheel chair, going up stairs, going 
down stairs, stumbling, falling, being unbalanced, and the like; Examiner interprets movements up & down stairs as directions of movement) or a speed of movement of the subject (¶033-¶034; retrieve data on geolocation, distance covered, elevation changes, land speed, topographical incline at current location, and/or other data); and 
wherein the likelihood of injury is determined based on at least one of the spatial information ((Note: feature is optional and not selected by Examiner) or the movement information (¶039-¶044, see ¶039; biomechanical processing modules 120 of the system function to characterize gait dynamics, a user activity graph, and/or other mobility metrics…biomechanical processing modules can quantify gait dynamics…¶040; biomechanical processing modules related to user activity graph may classify or detect in sensor data various activity states… ¶042; activity states can relate to characteristics or biomechanical quality of an activity… and ¶044; risk analysis model 130 functions to process the mobility metrics and determining a fall risk assessment).

Regarding claim 4, Chang, Kaldewey, Kochura and Moloney teach the method of claim 1, and Chang further teaches wherein the control information indicates a time of activation of the haptic actuator (¶050; feedback interface activated in response to different mobility metrics and/or fall risk assessments).

Regarding claim 6, Chang, Kaldewey, Kochura and Moloney teach the method of claim 1, and Chang further teaches wherein the risk area location includes a set of stairs (¶048, detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk., and/or ¶114; High risk locations can be locations within the home like the bathroom, stairs, the kitchen, and/or other dangerous locations).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Pub.  20180177436) in view of Kaldewey (U.S. Patent Application Pub. 2009/0292460) further in view of Kochura et al. (U.S. Patent Application Pub. 20200219620), still further in view of Moloney et al. (U.S. Patent Application Pub. 2009/0076723) and even still further in view of Moore et al. (U.S. Patent 10,024,678).

Regarding claim 12 (Currently Amended), Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 8, but all are silent on wherein the processor is configured to access haptic information correlating different types of haptic effects to different likelihoods of injury, wherein the control information is generated based on the haptic information.
Moore from an analogous art teaches a wearable clip 100 including a processor and feedback means for providing environmental awareness (Fig 1A, Title and Abstract). Moore further teaches wherein the processor is to access haptic information correlating different types of haptic effects to different likelihoods of injury, wherein the control information is generated based on the haptic information.  (col 37:11-33; In block 818, if it is determined that divergence presents hazard, clip 100 may warn user via interface array 130… warning may include, for example, an output via the speaker 132 info' wing the user that a hazard exists and the location of the hazard.  The clip 100 may also output, for example, the type of hazard.  If the clip 100 detected a caution sign that read "potholes in the sidewalk," then the clip 100 may output data to the user informing the user that potholes exist in the sidewalk.  The clip 100 may also inform the user of the locations of the potholes as the clip 100 detects them.  In some embodiments, the clip 100 may provide vibrational data to the user via the vibration unit 133.  For example, as the user approaches a hazard, the vibration unit 133 may produce increasingly frequent vibrations; also see col 38:5-13). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the apparatus of Chang with the concepts of correlating different types of haptic effects to different likelihoods of injury, as taught by Moore, simply for providing environmental awareness to the user.
Regarding claim 5 (Currently Amended), Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 1, but all are silent on wherein accessing haptic information correlating different types of haptic effects to different likelihoods of injury, wherein the control information is generated based on the haptic information.
Moore from an analogous art teaches a wearable clip 100 including a processor and feedback means for providing environmental awareness (Fig 1A, Title and Abstract). Moore further teaches wherein the processor is to access haptic information correlating different types of haptic effects to different likelihoods of injury, wherein the control information is generated based on the haptic information.  (col 37:11-33; In block 818, if it is determined that divergence presents hazard, clip 100 may warn user via interface array 130… warning may include, for example, an output via the speaker 132 info' wing the user that a hazard exists and the location of the hazard.  The clip 100 may also output, for example, the type of hazard.  If the clip 100 detected a caution sign that read "potholes in the sidewalk," then the clip 100 may output data to the user informing the user that potholes exist in the sidewalk.  The clip 100 may also inform the user of the locations of the potholes as the clip 100 detects them.  In some embodiments, the clip 100 may provide vibrational data to the user via the vibration unit 133.  For example, as the user approaches a hazard, the vibration unit 133 may produce increasingly frequent vibrations; also see col 38:5-13). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Chang with the concepts of correlating different types of haptic effects to different likelihoods of injury, as taught by Moore, simply for providing environmental awareness to the user.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Pub. 20180177436) in view of Kaldewey (U.S. Patent Application Pub. 2009/0292460) further in view of Kochura et al. (U.S. Patent Application Pub. 20200219620) and still further in view of Moloney et al. (U.S. Patent Application Pub. 2009/0076723) and even still further in view of Jeffery et al. (U.S. Patent 5,626,094). 

Regarding claim 14, Chang, Kaldewey, Kochura and Moloney teach the apparatus of claim 13, but all are silent on wherein the control information controls activation of the haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs. 
Jeffery from an analogous art teaches a device wherein control information controls activation of a haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs (Abstract, Figs 1-28; device provides anyone, ascending or descending stairs, with tactile cue that indicates pedestrian's approach to a final step in a series of steps… 
pedestrian senses tactile indicator to determine when he or she is at last step so as to change accordingly his or her walking or motion. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the apparatus of Chang with the concept of controlling the activation of a haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs, as taught by Jeffery for the advantage that the subject can negotiate stairs with greatly increased safety, speed, and confidence (Jeffery; Abstract).
  	
Regarding claim 7, Chang, Kaldewey, Kochura and Moloney teach the method of claim 6, but all are silent on wherein the control information controls activation of the haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs. 
Jeffery from an analogous art teaches a device/method wherein control information controls activation of a haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs (Abstract, Figs 1-28; device provides anyone, ascending or descending stairs, with tactile cue that indicates pedestrian's approach to a final step in a series of steps… 
pedestrian senses tactile indicator to determine when he or she is at last step so as to change accordingly his or her walking or motion. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the device/method of Chang with the concept of controlling the activation of a haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs, as taught by Jeffery for the advantage that the subject can negotiate stairs with greatly increased safety, speed, and confidence (Jeffery; Abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds of rejection including prior art references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684        



						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684